Citation Nr: 1009224	
Decision Date: 03/11/10    Archive Date: 03/17/10

DOCKET NO.  08-17 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for residuals of cold 
injury to the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel






INTRODUCTION

The Veteran served on active duty from February 1951 to 
October 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming service connection for residuals of 
cold injury to his lower extremities when he served in Korea.  
His DD Form 214 confirms that he received the Korean Service 
Medal; however, all of his personnel and service treatment 
records, but for his separation examination report, were 
apparently destroyed in the July 1973 fire at the National 
Personnel Records Center (NPRC).

In a May 2008 statement of the case, the RO noted that the 
Veteran had provided an October 2007 clinical report from a 
VA examiner, which noted a reported history of service in the 
Korean War in the artillery, with exposure to cold weather 
and having his "feet thawed out."  This clinical report 
apparently contains a statement from a staff physician noting 
diagnosis of peripheral neuropathy "more than likely caused 
by cold injury in 1951" and that "diabetes may play a 
part."  The Board has reviewed the claims file and has found 
no such VA record appearing therein.  

In August 2009 the Veteran was afforded a VA cold protocol 
injury examination.  At this time, the Veteran reported a 
history of cold injury between 1951 and 1952, particularly 
during his period of service in Korea in January 1952.  At 
the time of this examination, the Veteran related his history 
and symptomatology of cold injury during service.  He also 
apparently related a history of diabetes, hypertension and 
hypothyroidism, as well as a smoking history of 15 years (1 
pack per day).
Examination resulted in a diagnosis of peripheral sensory 
neuropathy involving the bilateral feet.  

Following the examination of the Veteran, which included 
obtaining his medical history, as well as a review of the 
claims file, the examiner stated that peripheral sensory 
neuropathy involving the bilateral feet can be the result of 
significant cold exposure.  Alternatively, the examiner 
opined that it may also be the result of diabetes or 
secondary to a history of tobacco abuse.  As such the 
examiner concluded that he was unable to determine the cause 
of the Veteran's condition without resorting to mere 
speculation.  The examiner noted that a review of the 
Veteran's electronic medical records showed a documented 
history of diabetic neuropathy and peripheral sensory 
neuropathy.

In a December 2009 statement the Veteran noted that the 
examiner was unable to determine the cause of his current 
medical condition, but did not specifically rule out 
frostbite.  The Veteran further noted that the examiner had 
indicated that his condition could be caused by diabetes.  
Notably, the Veteran denied having a current diagnosis of 
diabetes and treatment thereof.

In a January 2010 Informal Hearing Presentation the Veteran's 
representative questioned the August 2009 VA examiner's 
opinion.  The representative asserted that the examiner's 
opinion was contradictory in that, on the one hand he said 
that the symptoms were more consistent with diabetes than 
cold injury, but on the other hand then stated that he could 
not resolve the issue without resorting to mere speculation.  
Saliently, the representative also stated that "[a]nother VA 
examiner held that the peripheral neuropathy was likely due 
to cold exposure."  As noted above, the Board has reviewed 
the claims file and finds no other examination report besides 
that of the August 2009 cold injury protocol examination.  

The Veteran's denial of having a current diagnosis of 
diabetes and the indication that there is an outstanding 
opinion from a VA examiner indicate that there may be 
relevant VA records missing from the claims file.  It is also 
noted in this regard that the August 2009 examiner referred 
to electronic VA medical records that documented a history of 
diabetic neuropathy and peripheral sensory neuropathy.  
However, no such records other than a problem list noting 
diabetes mellitus without complication and a March 2007 
annual examination noting diagnosis and treatment of diabetes 
mellitus appear in the claims file.  Records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462 (1998); Bell v. Derwinski, 2 Vet. App. 
611 (1992).  VA has a duty to seek these records. 38 C.F.R. § 
3.159(c) (2009).

Lastly, it appears to the Board that the August 2009 VA 
examination was inadequate, particularly because it was not 
based upon a full review of the Veteran's medical records, 
particularly the aforementioned October 2007 clinical report 
from a VA physician.  VA's duty to assist includes providing 
an adequate examination when such an examination is 
indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  
Once VA provides an examination, it must be adequate or VA 
must notify the Veteran why one will not or cannot be 
provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  
An examination is adequate if it "takes into account the 
records of prior medical treatment, so that the evaluation of 
the claimed disability will be a fully informed one."  Barr, 
21 Vet. App. at 311 (quoting Green v. Derwinski, 1 Vet. App. 
121, 124 (1991)).  An examination must be based upon 
consideration of the Veteran's prior medical history and 
examinations.  Stefl, 21 Vet. App. at 123.  Accordingly, the 
Veteran should be afforded a new VA examination upon remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Obtain any of the Veteran's VA medical 
records, including any reports of VA 
examinations, that are not currently 
associated with the claims file and 
associate them therewith.

If any records are unavailable a notation 
to that effect should be made in the 
claims file.

2.  Thereafter, arrange for the Veteran to 
be afforded an examination by an 
appropriate physician to determine the 
nature and etiology of his claimed 
residuals of cold injury to the bilateral 
lower extremities.  The examiner should 
obtain a complete, pertinent history from 
the Veteran and review the claims file in 
conjunction with the examination, giving 
particular attention to his service 
treatment records, lay assertions, and the 
pertinent medical evidence.  Based on a 
review of the record and examination of 
the Veteran, the examiner should provide 
an opinion as to whether it is at least as 
likely as not (50 percent or better 
probability) that the Veteran has any 
residuals of cold injury to the bilateral 
lower extremities attributable to service, 
particularly his reported history of 
exposure to extreme cold in Korea, as 
opposed to diabetes mellitus, if found, 
and the Veteran's history of smoking.  The 
examiner must explain the rationale for 
all opinions given.

The examiner is informed that the term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a certain 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
such a conclusion as it is to find against 
it. 

3.  Lastly, readjudicate the claim 
currently on appeal.  If any benefit 
sought on appeal remains denied, issue a 
supplemental statement of the case and 
provide the appellant and his 
representative an appropriate period of 
time to respond before this case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



